DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 November 2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsugu (US 2002/0044691 A1) in view of Hori (US 2006/0244848 A1).
a.	Regarding claim 1, Matsugu discloses an image processing apparatus, comprising:

at least one processor in communication with the at least one memory and configured to execute the instructions (Matsugu discloses an image sensing mode extraction unit for detecting the image sensing state at Fig. 1-B1 and ¶0176) to:
calculate a coefficient of image magnification correction for correcting a difference in image magnification due to a difference in an in-focus position with respect to a plurality of images having different in-focus positions (Matsugu discloses that “[t]he image comparison unit 207 calculates difference data between high- and low-resolution images or difference data between two different low-resolution images (step S405) … Since high spatial frequency components are cut from the difference data between two low-resolution images, generation of unnecessary isolated feature points or isolated regions upon binarization can be suppressed. On the other hand, the difference data between high- and low-resolution images is preferably used in setting the initial contour when the size of the object to be extracted is smaller than that of the entire screen. Note that the output value of a pixel that assumes a negative value by calculating the difference may be set to be zero, or the absolute value of the difference between corresponding pixels may be output” at Fig. 11-S405 and ¶¶0321-0322).
However, Matsugu does not disclose perform brightness correction on at least two or more of the plurality of images to reduce a brightness difference between each of the at least two or more of the plurality of images;
set, for each of the plurality of images, a brightness detection area of a size corresponding to the coefficient of the image magnification correction; and
perform the brightness correction based on a brightness value acquired in the brightness detection area set for each of the images.

set, for each of the plurality of images, a brightness detection area of a size corresponding to the coefficient of the image magnification correction (Hori discloses the shading correction value is calculated at Fig. 8-S209 and  ¶0072); and
perform the brightness correction based on a brightness value acquired in the brightness detection area set for each of the images (Hori discloses correcting the pixel value at Fig. 9-S211 and ¶¶0072 and 0096-0099).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the shading correction of Hori to Matsugu’s image comparison unit.
The suggestion/motivation would have been to “[enable] proper shading correction to be performed on each frame image during zoom image sensing while economizing on memory capacity” (abstract; Hori).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein the at least one processor executes further instruction to: set one of the plurality of images to be a reference image and a coefficient of the image magnification correction based on ratio of image magnification of other images to image magnification of the reference image (Matsugu discloses that “the best in-focus image of the object to be extracted is sensed” and “[t]he image comparison unit 207 calculates difference data between high- and low-resolution images or difference data between two different low-resolution images (step S405) … Since high spatial frequency components are cut from the difference data between two low-resolution images, generation of unnecessary isolated feature points or isolated regions upon binarization can be 
c.	Regarding claim 3, the combination applied in claim 2 discloses wherein the reference image is an image having the largest image magnification among the plurality of images (Matsugu discloses that “the best in-focus image of the object to be extracted is sensed” and “[t]he image comparison unit 207 calculates difference data between high- and low-resolution images or difference data between two different low-resolution images (step S405) … Since high spatial frequency components are cut from the difference data between two low-resolution images, generation of unnecessary isolated feature points or isolated regions upon binarization can be suppressed. On the other hand, the difference data between high- and low-resolution images is preferably used in setting the initial contour when the size of the object to be extracted is smaller than that of the entire screen. Note that the output value of a pixel that assumes a negative value by calculating the difference may be set to be zero, or the absolute value of the difference between corresponding pixels may be output” at Figs. 11-S402 and S405 and ¶¶0317, 0321-0322). 
d.	Regarding claim 4, the combination applied in claim 1 discloses wherein the at least on processor executes further instructions to determine the brightness detection area in the reference image and determines the brightness detection area in the rest of the images based on the brightness detection area of the reference image (Hori discloses that “acquiring the counter 707 value x in place of detecting the position of the zoom lens in step S203, and using equation (3) or equation (4) in the calculations of the weighting coefficients” at Figs. 8-S203 and S207 and ¶¶0096-0099).

f.	Regarding claim 7, the combination applied in claim 1 discloses wherein the at least one processor executes further instructions to obtain contrast information from each of the plurality of images, and composite the plurality of images based on the contrast information (Matsugu discloses an image sensing mode extraction unit for detecting the image sensing state at Fig. 1-B1 and ¶0176).
g.	Regarding claim 8, claim 8 is analogous and corresponds to claim 1. See rejection of claim 1 for further explanation.
h.	Regarding claim 9, the combination applied in claim 8 discloses wherein
the image sensor captures the plurality of images while changing the in-focus positions so that the image magnification becomes smaller (Matsugu discloses that “[t]he image comparison unit 207 calculates difference data between high- and low-resolution images or difference data between two different low-resolution images (step S405) … Since high spatial frequency components are cut from the difference data between two low-resolution images, generation of unnecessary isolated feature points or isolated regions upon binarization can be suppressed. On the other hand, the difference data between high- and low-resolution images is preferably used in setting the initial contour when the size of the object to be extracted is smaller than that of the entire screen. Note that the output value of a pixel that assumes a negative value by calculating the difference may be set to be zero, or the absolute value of the difference between corresponding pixels may be output” at Fig. 11-S405 and ¶¶0321-0322).
i.	Regarding claims 10-11, claims 10-11 are analogous and corresponds to claim 1. See rejection of claim 1 for further explanation.
j.	Regarding claim 12, the combination applied in claim 11 discloses wherein the at least one processor executes further instructions to: 
calculate a brightness gain from the at least two or more of the plurality of images, and apply the calculated brightness gain to reduce the brightness difference between each of the at least two or more of the plurality of images in the brightness correction (Hori discloses the shading correction value is calculated at Fig. 8-S209 and  ¶0072).
k. 	Regarding claim 13, the combination applied in claim 1 discloses wherein the size of the brightness detection area is smaller than a size of each of the plurality of images (Hori discloses that “acquiring the counter 707 value x in place of detecting the position of the zoom lens in step S203, and using equation (3) or equation (4) in the calculations of the weighting coefficients” at Figs. 8-S203 and S207 and ¶¶0096-0099).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsugu (US 2002/0044691 A1) in view of Hori (US 2006/0244848 A1), and further in view of Uemori et al. (US 2011/0132356 A1).
a.	Regarding claim 5, the combination applied in claim 1 discloses wherein the performing the brightness correction (Hori discloses the shading correction value is calculated at Fig. 8-S209 and ¶0072).
However, the combination does not disclose performing the brightness correction after applying a filter to blur each of or at least some of the plurality of images.
Uemori discloses performing the brightness correction after applying a filter to blur each of or at least some of the plurality of images (Uemori discloses a blur compensation filter at Fig. 4-S103 and ¶0054).

The suggestion/motivation would have been to “perform only one decoding of the reference image necessary for the restoration of the focus face image at each focus position [sufficiently]” (Uemori; ¶0023) in order to make it “the process can be performed at a higher speed and a consumed amount of the memory can be decreased” (Uemori; ¶0023). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOHN W LEE/Primary Examiner, Art Unit 2664